Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-19 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kofuji (US 20190295823) in view of Lill (US 8709953), Liu (US 20180209035) and Forster (US 5685941).
As to claim 1, Kofuji discloses a stage device for holding a substrate in a vacuum processing chamber (figure 1: stage 10 in vacuum chamber 1) comprising:
A stage including a main body and electrostatic chuck disposed on the main body having an attraction electrode to hold the substrate (figure 1: electrode 30 within stage 10 on metal base 11; paragraph 59);
A power supply configured to supply DC power to the electrode below the stage (figure 1: DC power supply 34);
a pair of power supply lines connected between respective positive and negative terminals of the power supply and spaced positive and negative terminals of the attraction electrode (figure 1: power supply 24 with both ends [positive + negative] having electrical connection to electrode 30; figure 16A, details of figure 1, showing positive and negative electrode portions 31 and 32 of electrode 30).

Kofuji, while disclosing a substrate holding stage for a vacuum processing chamber, is silent as to a cooling unit to cool the stage.
	Lill discloses a holding stage for a substrate in a vacuum chamber comprising an electrostatic chuck (figure 2: vacuum chamber 300 with electrostatic chuck 1004 and chuck power supply 1014).  Lill also discloses a cooling unit below the stage for cooling the stage 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cooling system, as disclosed by Lill, in the system of Kofuji, because this prevents substrate damage during processing (Lill at abstract).
	Kofuji, while disclosing a metal main body base supporting an electrostatic chuck, is silent as to use of copper for the main body composition.
	Liu discloses a substrate support for a vacuum processing chamber including an electrostatic chuck (figure 1; paragraph 28).  Liu also discloses knowledge in the art of using a copper body for the substrate base underlying the chuck to provide for good thermal conductivity and therefore promote heat transfer (paragraph 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a copper plate body, as disclosed by Liu, in the system of Kofuji, because this promotes heat transfer (Liu at paragraph 26).

	Kofuji, while disclosing electrical connection between respective positive and negative ends of the power source and positive and negative electrodes within the electrostatic chuck (attraction electrode), does not explicitly disclose the structure including terminals, rods, and connections.  Kofuji discloses a simple circuit diagram with connection between the source and electrodes.  However, the connection point between the electrode and power source is a terminal by definition.  Additionally, one of ordinary skill in the art would recognize that the 
	Kofuji is, however, silent as to the terminals connecting to the attraction electrodes being located at an outer peripheral portion of the stage.
	Forster discloses a substrate stage within a vacuum processing chamber in which the stage is provided power from a power source (figure 1; abstract).  Forster discloses the connection of power to the substrate stage external to the stage interior and with connection at the periphery of the stage (figure 3: power source 135 with connection to stage [pedestal] 120).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide electrical feed and connection at an external periphery of the substrate stage, as illustrated by Forster, as opposed to the internal wiring and connection within the stage support center, as illustrated by Kofuji, because rearrangement of parts while maintaining the same functionality are generally held to be within 

	As to claims 2-3, Kofuji and Forster illustrate placements of electrical contacts for a stage, Liu discloses a copper cooling plate as part of the stage, while Lill discloses knowledge in the art of providing cooling to a stage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wiring (power supply rods from the power source) along the cooling unit and cooling plate’s location, as rearrangement of parts while maintaining the same functionality are generally held to be within the purview of one of ordinary skill and an obvious matter of design choice (see MPEP 2144.04 VI (c)).
	As to claim 4, Kofuji discloses electrical connection to the DC power supply (figure 16b: direct connection to DC power 34 - an electrical connection being a ‘terminal’).
	As to claim 5, as discussed above, Kofuji discloses a continuous electrical connection from power supply to electrode (figure 1/16b) and, as discussed above, any middle portion of the wiring connection can be designated ‘the connection’ portion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the portion of wiring below the stage be designated the connecting unit portion.
	As to claim 8, Lill discloses cooling capable of cooling the substrate below -50°C (col 4 lines 60-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the 
	As to claim 17, Kofuji discloses a processing chamber, stage device, and exhaust mechanism (figure 1: chamber 1 with exhaust pump 102).
	As to claim 18, Liu discloses a sputtering target above the substrate and stage (abstract; figure 1 target 133 opposing substrate 105).
 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kofuji in view of Lill, Lui and Forster, as applied to claim 1 above, and further in view of Saeki (US 5557215).
As to claims 6-7, Kofuji discloses an electrical connection between source and electrode that has sections that can be designated as first and second supply lines and connection section, as discussed above, but is silent as to insulation over the electrical wiring.
Saeki discloses a vacuum chamber for a plasma processing operation with an electrostatic chuck substrate support in which electrical wiring power is provided to the electrostatic shuck (abstract; figure 1).  Saeki also discloses knowledge in the art of providing insulation over the electrical wiring to the electrodes (col 6 lines 4-10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wiring with insulation, as disclosed by Saeki, in the system of Kofuji, because this will prevent unwanted shorting and is generally required by legal codes for safety.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kofuji in view of Lill, Liu and Forester as applied to claim 1 above, and further in view of Moriya (US 20050039773).
As to claim 9, Kofuji discloses a vacuum pumping system capable of obtaining a desired pressure, but is silent as to specific values.
Moriya discloses a stage within a vacuum chamber in which the vacuum system is capable of obtaining vacuum of 10-5 Pa before a plasma etching operation (paragraph 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use vacuum capability of Moriya, in the system of Kofuji, because this allows for high vacuum for etching processes (Moriya at paragraph 65).

Claim 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kofuji in view of Lill and Forster.
As to claim 10, Kofuji discloses a power supply for a stage device for holding a substrate in a vacuum processing chamber (figure 1: stage 10 in vacuum chamber 1) comprising:
A stage including a main body and electrostatic chuck disposed on the main body having an attraction electrode to hold the substrate (figure 1: electrode 30 within stage 10 on metal base 11; paragraph 59);
A power supply configured to supply DC power to the electrode below the stage (figure 1: DC power supply 34);
a pair of power supply lines connected between respective positive and negative terminals of the power supply and spaced positive and negative 

Kofuji, while disclosing a substrate holding stage for a vacuum processing chamber, is silent as to a cooling unit to cool the stage.
	Lill discloses a holding stage for a substrate in a vacuum chamber comprising an electrostatic chuck (figure 2: vacuum chamber 300 with electrostatic chuck 1004 and chuck power supply 1014).  Lill also discloses a cooling unit below the stage for cooling the stage (figure 2: cooler 378) to prevent damage to the substrate and its layers from plasma/ion processing (abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cooling system, as disclosed by Lill, in the system of Kofuji, because this prevents substrate damage during processing (Lill at abstract).

Kofuji, while disclosing electrical connection between respective positive and negative ends of the power source and positive and negative electrodes within the electrostatic chuck (attraction electrode), does not explicitly disclose the structure including terminals, rods, and connections.  Kofuji discloses a simple circuit diagram with connection between the source and electrodes.  However, the connection point between the electrode and power source is a 
	Kofuji is, however, silent as to the terminals connecting to the attraction electrodes being located at an outer peripheral portion of the stage.
	Forster discloses a substrate stage within a vacuum processing chamber in which the stage is provided power from a power source (figure 1; abstract).  Forster discloses the connection of power to the substrate stage external to the stage interior and with connection at the periphery of the stage (figure 3: power source 135 with connection to stage [pedestal] 120).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide electrical feed and connection at an external periphery of the substrate stage, as illustrated by Forster, as opposed to the internal wiring and connection within the stage support center, as illustrated by Kofuji, because 

As to claim 11, Kofuji and Forster illustrate placements of electrical contacts for a stage, while Lill discloses knowledge in the art of providing cooling to a stage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wiring (power supply rods from the power source) along the cooling unit, as rearrangement of parts while maintaining the same functionality are generally held to be within the purview of one of ordinary skill and an obvious matter of design choice (see MPEP 2144.04 VI (c)).
	As to claim 12, Kofuji discloses electrical connection to the DC power supply (figure 16b: direct connection to DC power 34 - an electrical connection being a ‘terminal’).
As to claim 13, as discussed above, Kofuji discloses a continuous electrical connection from power supply to electrode (figure 1/16b) and, as discussed above, any middle portion of the wiring connection can be designated ‘the connection’ portion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the portion of wiring below the stage be designated the connecting unit portion.
	As to claim 16, Lill discloses cooling capable of cooling the substrate below -50°C (col 4 lines 60-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kofuji in view of Lill and Forster, as applied to claim 1 above, and further in view of Saeki (US 5557215).
As to claims 14-15, Kofuji discloses an electrical connection between source and electrode that has sections that can be designated as first and second supply lines and connection section, as discussed above, but is silent as to insulation over the electrical wiring.
Saeki discloses a vacuum chamber for a plasma processing operation with an electrostatic chuck substrate support in which electrical wiring power is provided to the electrostatic shuck (abstract; figure 1).  Saeki also discloses knowledge in the art of providing insulation over the electrical wiring to the electrodes (col 6 lines 4-10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wiring with insulation, as disclosed by Saeki, in the system of Kofuji, because this will prevent unwanted shorting and is generally required by legal codes for safety.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kofuji in view of Lill, Liu and Forster, as applied to claim 18 above, and further in view of Furukawa (US 20160071707).
As to claim 19, Liu discloses a target for deposition, but is silent as to magnetic materials for TMR.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a magnetic material target, as disclosed by Furukawa, in the system of Kofuji in view of Lill, Liu and Forster, because this allows for deposition of layers exhibiting TMR for functional memory devices (Furukawa at paragraphs 24 and 63-64).


Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794